The title to the goods in controversy passed to the plaintiff by the sale from Tufts  Co. to him on credit, and the acceptance of the plaintiff's note for the price, and the delivery and acceptance of a portion of the lot of goods, of which those in question are the residue. The allegation of actual fraud in the purchase was not established by the evidence so as to make the refusal of the referee to find such fraud an error of law, nor was any attempt made to rescind the sale; but, on the contrary, the notes given for the price were passed off by the vendor to a third party and a dividend thereon collected by the holder. Tufts Co. held the goods simply as bailees for the plaintiff.
The title of the assignee in bankruptey terminated with the termination of the proceedings by the composition. It was proved on the trial that all the assets were, upon such composition being confirmed, turned over to the plaintiff by the assignee, and no specific objection was taken to the mode of proof of that fact.
Whatever lien Tufts  Co. or their principals may have had upon the goods for the purchase-money, passed with the *Page 45 
notes to the transferees, and was extinguished by the proof of the claim on the notes as an unsecured claim, and the acceptance of a dividend upon the full amount of the notes. But the fact of such lien was controverted and not found.
The judgment should be affirmed.
All concur.
Judgment affirmed.